Ingraham, J.:
The question presented in this case is as to the constitutionality of chapter 601 of the Laws of 1895, and as we have held in the case of Koch v. The Mayor, decided herewith (ante, p. 276), that such act is constitutional, it follows that the judgment in this case must be affirmed. There seems to be an appeal taken from the decision of the court upon which the judgment sustaining the demurrer was entered. As no appeal from such a decision lies that appeal must be dismissed. — Van Brunt, P. J., Williams, Patterson and O’Brien, JJ., concurred.